Case: 21-50319      Document: 00516062760         Page: 1    Date Filed: 10/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 21-50319                      October 20, 2021
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Pedro Luis Laurian-Matuz,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:18-CR-65-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Pedro Luis Laurian-Matuz pleaded guilty to one
   count of illegal reentry after deportation in violation of 8 U.S.C. § 1326(a).
   The guidelines recommended a 46 to 57 month term of imprisonment. The



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4. Judge Haynes concurs in the
   judgment only.
Case: 21-50319      Document: 00516062760          Page: 2   Date Filed: 10/20/2021




                                    No. 21-50319


   district court sentenced him to 96 months followed by three years of
   supervised release. Laurian-Matuz appeals his sentence on grounds of
   procedural and substantive reasonableness.
          He first contends that the district court erred by (1) not providing
   notice that it was considering an upward departure and (2) not providing an
   adequate explanation for the 96-month sentence.
          Federal Rule of Criminal Procedure 32(h) states that “[b]efore the
   court may depart from the applicable sentencing range on a ground not
   identified for departure either in the presentence report or in a party’s
   prehearing submission, the court must give the parties reasonable notice that
   it is contemplating such a departure.” It is undisputed that the district court
   did not provide notice that it was contemplating a departure.
          As Laurian-Matuz did not object in the district court, our review is for
   plain error. Puckett v. United States, 556 U.S. 129, 135 (2009); United States
   v. Williams, 620 F.3d 483, 493 (5th Cir. 2010). “To succeed on plain-error
   review, [Laurian-Matuz] must show: (1) an error, (2) that is clear and
   obvious, and (3) affected his substantial rights.” United States v. Zelaya-
   Rosales, 707 F.3d 542, 544 (5th Cir. 2013). For the third prong, he “must
   show a ‘reasonable probability that the result of the proceedings would have
   been different but for the error.’” Id. at 545 (quoting United States v. Olano,
   507 U.S. 725, 734 (1993). See also United States v. Jones, 444 F.3d 430, 443
   (5th Cir. 2006) (concluding that there was no clear error when “we cannot
   say that it was reasonably probable that the district court would have chosen
   a lesser sentence”).
          Laurian-Matuz offers no evidence that, with adequate notice, he could
   have persuaded the district court to impose a lower sentence. The district
   court departed upward from the top of the guidelines range because it
   concluded that Laurian-Matuz’s criminal history of illegal reentry offenses




                                         2
Case: 21-50319      Document: 00516062760           Page: 3   Date Filed: 10/20/2021




                                     No. 21-50319


   (followed by brief terms of imprisonment), and his conviction for possession
   with intent to distribute marijuana, were underrepresented by the guidelines.
   Laurian-Matuz “does not dispute the accuracy of his [criminal history and]
   he has not shown a reasonable probability that the district court would have
   imposed a lesser sentence if it had given him notice of its intent to depart
   from the Guidelines.” Zelaya-Rosales, 707 F.3d at 545.
          Laurian-Matuz next contends that the district court failed to provide
   an adequate explanation for the above-guidelines sentence that it imposed.
   No further explanation is required when the record reflects that the
   sentencing judge heard the parties’ arguments before determining that a non-
   guidelines sentence was warranted under the 18 U.S.C. § 3553(a) factors. See
   United States v. Fraga, 704 F.3d 432, 438-39 (5th Cir. 2013). The district
   court considered Laurian-Matuz’s mitigating arguments and the § 3553(a)
   factors. It stated that it was imposing an above-guidelines sentence because
   it felt that Laurian-Matuz’s criminal history was underrepresented by the
   advisory guidelines. The district court therefore did not commit plain error.
   See Puckett, 556 U.S. at 135; Williams, 620 F.3d at 493.
          Finally, Laurian-Matuz asserts that his sentence was substantively
   unreasonable because the district court did not adequately consider the
   § 3553(a) factors. Laurian-Matuz has preserved his challenge to the
   substantive reasonableness of the sentence because he advocated before the
   district court for a sentence shorter than the one ultimately imposed. This
   court therefore reviews for abuse of discretion. See Holguin-Hernandez v.
   United States, 140 S. Ct. 762, 766-67 (2020); United States v. Diehl, 775 F.3d
   714, 724 (5th Cir. 2015).
          The record shows that the district court considered all relevant
   information and arguments as well as the sentencing factors in § 3553(a).
   There is no evidence that the district court failed to account for a factor that




                                          3
Case: 21-50319      Document: 00516062760          Page: 4   Date Filed: 10/20/2021




                                    No. 21-50319


   should have received significant weight, gave significant weight to an
   irrelevant or improper factor, or committed a clear error of judgment in
   balancing the § 3553(a) factors. United States v. Smith, 440 F.3d 704, 708 (5th
   Cir. 2006). Laurian-Matuz’s arguments amount to no more than a request
   for this court to reweigh the statutory sentencing factors, which we will not
   do. See United States v. Hernandez, 876 F.3d 161, 166-67 (5th Cir. 2017).
          The sentence imposed by the district court is AFFIRMED.




                                         4